                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:16-cr-00136-MOC-DSC

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                   ORDER
                                                          )
 STEPHANIE V. QUINTERO SANCHEZ,                           )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on defendant’s Motion to Dismiss for Lack of Venue

to which the government has filed a Response. The motion is now ripe for disposition.

                              FINDINGS AND CONCLUSIONS

I.     Background

       On May 20, 2016, defendant was indicted on charges of conspiracy to commit wire fraud,

18 U.S.C. § 1349, wire fraud, 18 U.S.C. § 1343, conspiracy to commit money laundering, 18

U.S.C. § 1956(h), and international money laundering, 18 U.S.C. § 1956(a)(2)(A). The charges

stem from an alleged telemarketing fraud based out of call centers located in Costa Rica. In this

alleged scheme, defendants would call victims in the United States and, using aliases, would tell

them that they had won money in a sweepstakes contest. To receive the prize, the recipient would

need to pay fees using Western Union money transfers. However, there was no actual prize, and

the call center workers would keep the money obtained via the wire transfers. Relevant to the

instant motion, it is alleged that all of these Western Union wire transfers were routed to Western

Union’s facilities in Charlotte, North Carolina, where they were processed.




                                                1
II.    Motion for Evidentiary Hearing

        As a preliminary matter, defendant requests that an evidentiary hearing be conducted on

her motion. As counsel are aware, this Court strongly favors hearings; however, as cited to in

defendant’s supporting brief, (#73 at 4), the Court of Appeals for the Fourth Circuit has made it

clear that “[w]hen the motion to dismiss for improper venue is a pretrial motion, only the

indictment may be considered. Evidence beyond the face of the indictment should not be

considered.” United States v. Engle, 676 F.3d 404, 415 (4th Cir. 2012). As the requested

evidentiary hearing would invite error, it will be denied.

III.   Motion to Dismiss for Lack of Venue

       Defendant argues that the charges against her should be dismissed for want of venue

because she lacks personal ties or contacts with the Western District, that none of the elements of

the alleged offenses took place in the Western District, and that it was not reasonably foreseeable

that she would be called upon to answer these charges in this district. Motion (#73 at 4-5). In

response, the government argues that the Grand Jury has found probable cause to believe that

defendant and her alleged co-conspirators instructed victims to wire them funds via Western

Union, and that all such wires were electronically routed through and processed in Western

Union’s facilities located in Charlotte, North Carolina, which is within the Western District of

North Carolina. See Indictment (#3 at 3).

       A.      Applicable Standard

       Pursuant to Rule 18, Federal Rules of Criminal Procedure, venue in federal criminal

prosecutions lies in the district in which the alleged crime was committed. Fed.R.Crim.P. 18. This

rule is derived from both Article III of and the Sixth Amendment to the United States Constitution,

which guarantee a defendant trial in the district where the offense was committed. United States



                                                 2
v. Johnson, 510 F.3d 521, 523-24 (4th Cir. 2007). However, where, as alleged here, an offense is

“begun in one district and completed in another, or committed in more than one district,” that

offense may be tried “in any district in which such offense was begun, continued, or completed.”

18 U.S.C. § 3237(a) (2012).

       Unless Congress otherwise prescribes, venue is to “be determined from the nature of the

crime alleged and the location of the act or acts constituting it.” Johnson, 510 F.3d at 524 (citation

and corresponding quotation marks deleted). Such an inquiry involves consideration of the

essential conduct elements of the offenses charged, United States v. Ebersole, 411 F.3d 517, 524

(4th Cir. 2005), and there may in fact be more than one jurisdiction where venue may be properly

found, including a venue defendant has never personally visited. United States v. Bowens, 224

F.3d 302, 309 (4th Cir. 2000). Thus, the Court’s task is to review each Count of the Indictment to

determine whether venue is properly found in the Western District of North Carolina.

       B.      Counts One through Seven

       As to Counts One through Seven – the wire fraud and wire fraud conspiracy counts – wire

fraud is a considered a continuing offense, Ebersole, 411 F.3d at 527, which are prosecutable in

any district where the offense was started, continued, or completed. 18 U.S.C. § 3237(a).

       In what remains binding precedent, the Fourth Circuit held in Ebersole that as a continuing

offense, wire fraud charges may be “properly tried in any district where a payment-related wire

communication was transmitted in furtherance of [Defendant’s] fraud scheme.” Ebersole, supra.

As to the related conspiracy to commit wire fraud alleged in Count One, such an offense is

prosecutable in any district in which an act was committed that furthered the conspiracy. United

States v. Gilliam, 975 F.2d 1050, 1057 (4th Cir.1992). In sum, the Grand Jury has alleged in the

Indictment alleges that for the purpose of executing a scheme to defraud, defendants, including the



                                                  3
moving defendant, transmitted and caused to be transmitted each of the charged wires, which were

electronically routed to and processed in Charlotte, before being sent to their ultimate destination.

Indictment (#3). Thus, venue is proper in the Western District on these charges from the face of

the Indictment.

        Finally, the Court has considered defendant’s argument that transmission of wires through

the Western District was not intended or anticipated. That argument is without persuasive effect

as no Fourth Circuit decision has added a mens rae requirement to the Section 3237(a) venue

analysis. Where the Fourth Circuit has addressed the issue, its has expressly rejected such a

requirement in the context of electronic transmission of false SEC forms to servers located in the

Eastern District of Virginia. Johnson, 510 F.3d 524-27. The Fourth Circuit held, as follows:

                 If Congress had wanted to limit venue to those districts where the defendant
        could have reasonably foreseen his criminal conduct taking place, it could have
        easily done so. Instead, it enacted a broad venue provision, one that lacked any
        reference to a defendant’s mental state or predictive calculus, and focused solely
        on whether “any act or transaction constituting the violation” took place in the
        district.

Id. at 527.

        Like 15 U.S.C. § 78aa, which governs venue for securities offenses as charged in Johnson,

the language of § 3237(a) which governs the analysis here provides no indicia that Congress

intended to impose a foreseeability requirement. Indeed, Congress plainly provided for venue “in

any district in which such offense was begun, continued, or completed.” 18 U.S.C. § 3237(a).

        The Court concludes that venue is properly found in the Western District of North Carolina

as to Counts One through Seven.

        C.     Counts Eight through Fourteen

        As to Count Eight (the money laundering conspiracy charge related to Counts Nine through

Fourteen) and Counts Nine through Fourteen (international money laundering charges), venue is

                                                 4
not governed by the general provisions of § 3237(a), but by a specific venue statute, 18 U.S.C. §

1956(i). That statute provides as follows:

        Venue.-- (1) Except as provided in paragraph (2), a prosecution for an offense
        under this section or section 1957 may be brought in-
                        (A) any district in which the financial or monetary transaction is
        conducted; or
                        (B) any district where a prosecution for the underlying specified
        unlawful activity could be brought, if the defendant participated in the transfer of
        the proceeds of the specified unlawful activity from that district to the district where
        the financial or monetary transaction is conducted.
                (2) A prosecution for an attempt or conspiracy offense under this section or
        section 1957 may be brought in the district where venue would lie for the completed
        offense under paragraph (1), or in any other district where an act in furtherance of
        the attempt or conspiracy took place.
                (3) For purposes of this section, a transfer of funds from 1 [one] place to
        another, by wire or any other means, shall constitute a single, continuing
        transaction. Any person who conducts (as that term is defined in subsection (c)(2))
        any portion of the transaction may be charged in any district in which the
        transaction takes place.

18 U.S.C. § 1956(i). When that statute, as interpreted by the Supreme Court in Whitfield v. United

States, 543 U.S. 209 (2005), is applied to these charges, it is apparent that venue in this district is

properly found.1

        As made clear in § 1956(i), prosecution of Counts Eight through Fourteen may be brought

in any district in which the financial or monetary transaction was conducted, or where a

prosecution for the underlying specified unlawful activity could be brought, if the defendant

participated in the transfer of the proceeds of the specified unlawful activity from that district to

the district where the financial or monetary transaction is conducted. 18 U.S.C. § 1956(i). The

Indictment alleges that defendant engaged in the alleged conduct supporting the money laundering

and conspiracy to commit money laundering charges in the Western District of North Carolina and



1
         Defendant’s reliance on United States v. Cabrales, 524 U.S. 1, 7 (1998) and United States v. Stewart, 256
F.3d 231 (4th Cir. 2001) is misplaced as those cases were determined before enactment of the venue provisions
found in § 1956(i) and before the Supreme Court decided Whitfield, supra.

                                                         5
elsewhere. This allegation alone is sufficient to survive a motion to dismiss for lack of venue at

this stage of the proceedings. It is, however, further alleged by the Grand Jury that defendant and

her alleged co-conspirators provided victims specific instructions to initiate the Western Union

wire transfers that were routed and processed in this district and that resulted in the conclusion of

the wire transfers in Costa Rica through receipt by runners who defendant identified for the

victims. A “financial transaction” means, in relevant part, a “transaction which in any way or

degree affects interstate or foreign commerce (i) involving the moment of funds by wire or other

means” or “a transaction involving the use of a financial institution which is engaged in, or the

activities of which affect, interstate or foreign commerce in any way or degree.” 18 U.S.C. §

1956(c)(4). The term “conducts” a financial transaction includes “initiating, concluding, or

participating in initiating, or concluding a transaction.” 18 U.S.C. § 1956(2). Thus, these transfers

are single, continuing transactions, and defendant may be charged in any district in which the

transaction took place, including this district, through which the Grand Jury determined every

Western Union wire necessarily had to transfer to be processed. Because a prosecution may be

brought in the Western District for the international money laundering charges, a prosecution for

conspiracy to commit those money laundering (Count Eight) may also be brought in the Western

District. 18 U.S.C. § 1956(i)(2).

       The Court concludes that venue is properly found in the Western District of North Carolina

as to Counts Eight through Fourteen.




                                                 6
                                      ORDER

      IT IS, THEREFORE, ORDERED that defendant’s Motion to Dismiss for Lack of Venue

(#73) is DENIED.




                                      Signed: October 2, 2018




                                          7
